Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant's arguments filed 02/09/22 have been fully considered but they are not persuasive. Applicants argues that “Chen fails to disclose removing the first interfacial layer in the second recess after forming the first interfacial layer in the first recess, the second recess, and the third recess, as recited in claim 1 of the present invention.” Thereafter. It is therefore obvious that the limitation of removing the first interfacial layer in the second recess after forming the first interfacial layer in the first recess, the second recess, and the third recess is not satisfied.

The Examiner has considered the Applicants arguments but respectfully disagrees for the following reason;
In the Applicant’s specification, page #4 and 5, paragraph 0018, the Applicant states that the interfacial layers #58, 60 and 52 are preferably made of the same material.” Therefore, the Examiner takes the position that from a structural perspective, one layer of material, made of a compound #A, is the same as two or three layers of the material, made of the same compound. Furthermore, neither the specification nor the 

Also, the Examiner notes that the amendment to claim #1, “ forming a first interfacial layer in the first recess, the second recess, and the third recess after removing the first gate structure, the second gate structure, and the third gate structure; removing the first interfacial layer in the second recess after forming the first 20interfacial laver in the first recess, the second recess, and the third recess” is also taught by Chen as will be explained below.

The Examiner directs the Applicant to Chen (fig, # 7, device regions #310, 320 and 330, paragraph 0038) where Chen shows the dummy gates (fig. #7, item 64), a gate structure that is subsequently removed to form a trench (fig. #8, item 76) and gate dielectric layer (fig. #9, item 82) is conformally deposited in the trenches (fig. #8 item 76 ) in the device regions as also 402 of FIG. 16 and deposited over the interfacial dielectric (fig. #9, item 80), along sidewalls of the gate spacers (fig. #9, item 68) (paragraph 0041).
For these reasons, the Examiner takes the position that the rejection is proper.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) #1-8 is/are rejected under 35 U.S.C. 102((a)(2)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Chen (U.S. Pub. No, 2020/0083114), hereinafter referred to as "Chen".

claim #1-3, 8, a method for fabricating a semiconductor device comprising forming dummy gate stacks that deposited are over and extend laterally perpendicularly to the fins (fig. #3, item 52, 54, 56) into a recess area (fig. #4, item 64) where the gate stack comprises an interfacial dielectric (fig. #4, item 62), a dummy gate (fig. #4, item 64) (paragraph 0029, 0034) wherein the dummy gate and the interfacial layer are removed (fig. #8, paragraph 0039) wherein  an a second interfacial dielectric (fig. #9, item 80) is formed on the fins (fig. #9, item 60) exposed through the trenches (fig. #8, item 76) and between the gate spacers (fig. #3, item 68) (paragraph 0040) and a first interlayer dielectric (ILD) (fig. #6, item 74) over the CESL (fig. #6, item 72) and gate spacers (fig. #6, item 68) are formed along sidewalls of the dummy gate stack (paragraph 0034), wherein both interfacial layers (fig. #4, item 62; fig. #9, item 80) can be formed of native oxides (paragraph 0029, 0040) a device region (fig, # 7, #310, 320 and 330, paragraph 0038) where Chen shows the dummy gates (fig. #7, item 64), a gate structure that is subsequently removed to form a trench (fig. #8, item 76) and gate dielectric layer (fig. #9, item 82) is conformally deposited in the trenches (fig. #8 item 76 ) in the device regions as also shown in operation 402 of FIG. 16 and deposited over the interfacial dielectric (fig. #9, item 80), along sidewalls of the gate spacers (fig. #9, item 68) (paragraph 0041).

The Examiner notes that the language of Chen choice of wording is not absolutely as the language of the presently presented claim #1-3, 8; with respect to stated first, second and third gate structure. However, the Examiner takes the position that the method of Chen, as shown above, is the same as the presently claimed method. Furthermore, the Examiner takes the position that choosing which gate structure to deposit or remove the interfacial layer to would be 

Chen shows, with respect to claim #4-7, a method for fabricating a semiconductor device, wherein different work-function tuning layers and/or gate conductive fill material (fig. #14, item 108) (e.g., with different materials) are formed in the trenches (fig. #14, item 76) on the gate dielectric layers (fig. #14, item 100, 102, 104) to further tune threshold voltages of the respective transistor devices (paragraph 0054) using various metals (paragraph 0053).

The Examiner notes that the language of Chen choice of wording is not absolutely as the language of the presently presented claim #4-7; with respect to WFM being a low resistance metal layer. However, the Examiner takes the position that the method of Chen, as shown above, 
a) No specific work-function material has been requested that would show, or depart, from the method of Chen of depositing a work-function material.
b) It has not be shown how the depositing a work-function material would critical to the method claimed. 
c) It has not been shown any specific changes in the different work-function would require different methods of operations.

Chen further shows, it the paragraphs stated above, that it is known int the art to fine tune the gate structures by varying the work-function materials (that include metals). The Examiner takes the position that with respect to the work-function material, it would be a matter of choice of the device sought to be manufactured and has not, either in the claim language or the specification, been shown to be critical the method steps chosen. Thus, the applicant has not established the critical nature of choosing a work-functions differences deposited in the chosen areas, to the applied claimed method.  Furthermore, “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. In such a situation, the applicant must show that the particular range (stated step procedure) is critical to the stated method, not the device created, which is explained generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990).  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests inside and outside the claimed range to show criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 

//

Claim(s) #9 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Wu et al., (U.S. Pub. No. 2020/0043939), hereinafter referred to as "Wu".

Wu teaches, with respect to claim #9, a device a substrate (fig. #4b, item 10) having a first region (fig. #4b, item R1), a second region (fig. #4b, item R2), and a third region (fig. #4b, item R3) (paragraph 0016); a first metal (fig. #4b, item 320) gate on the first region (fig. #4b, item R1), wherein the first metal gate comprises: a first interfacial layer (fig. #4b, item 510a’); a high-k dielectric layer (fig. #4b, item 510b’) on the first interfacial layer (paragraph 0077); and a first work function metal (WFM) layer (fig. #1, item 16a, 26a, 36a and fig. #4b, item 314) on the high-k dielectric layer first 30interfacial layer (paragraph 0020, 0025, 0027 and corresponding text); second metal gate (fig. #4b, item 420) on the second region (fig. #4b, item R2), wherein the second metal gate comprises: the first interfacial layer; a second interfacial layer on the first interfacial layer (fig. #4b, item 510a’(OX2)) wherein a multiple FET’s (fig. #1 and 4, item TR1, TR2, TR3 R1, R2, R3) (paragraph 0016 and corresponding text) having upper portion (fig. #1, item 16a, 26a, 36a) (paragraph 0020, 0025, 0027) that may include a work function that may consist of a P or N type material (paragraph 0025) on a high-K dielectric layer (fig. #1, item 12b, 22b, 32b) (paragraph 0019, 0023, 0027) in contact with a first gate dielectric layer (fig. #1, item 12a, 22a, 32a) (paragraph 0019, 0023, 0027), wherein the thickness of the bottom layers (fig. #T1, T2, T3) are different (paragraph 0026).

Examiner notes that the language used by Wu is not the exact language used by the present claim language. However, the Examiner takes the position that the present prior art device uses material and designate construction that teaches the claimed invention. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to use the method and device of Wu, with respect to claim #9, to manufacture a semiconductor device, comprising: a substrate having a first region, a second region, and a third region; a first metal gate on the first region, wherein the first metal gate comprises: a first interfacial layer; a high-k dielectric layer on the first interfacial layer; and a first work function metal (WFM) layer on the high-k dielectric layer first interfacial layer; second metal gate on the second region, wherein the second metal gate comprises: the first interfacial layer; a second interfacial layer on the first interfacial layer; the high-k dielectric layer on the second interfacial layer; and a second WFM layer on the high-k dielectric layer second interfacial layer, wherein the first WFM layer and the second WFM layer comprise different work functions and a thickness of the first interfacial layer on the first region directly contacting the substrate and the high-k dielectric layer and a thickness of the first interfacial layer and the second interfacial layer on the second region directly contacting the 


///
Claim #10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al., (U.S. Pub. No. 2020/0043939), hereinafter referred to as "Wu" as modified by Chen (U.S. Pub. No, 2020/0083114), hereinafter referred to as "Chen" and in view of You et al., (U.S. Pub. No. 2016/0336315), hereinafter referred to as "You".

Wu substantially shows the claimed invention as shown in the rejection above. 
Wu fails to show, with respect to claim #10, a device wherein both interfacial layers can be formed of native oxides wherein different work-function tuning layers and/or gate conductive fill material (e.g., with different materials) are formed in the trenches on the gate dielectric layers) to further tune threshold voltages of the respective transistor devices using various metals.

Chen shows, with respect to claim #10, a device wherein both interfacial layers (fig. #4, item 62; fig. #9, item 80) can be formed of native oxides (paragraph 0029, 0040) wherein different work-function tuning layers and/or gate conductive fill material (fig. #14, item 108) (e.g., with different materials) are formed in the trenches (fig. #14, item 76) on the gate dielectric layers (fig. #14, item 100, 102, 104) to further tune (paragraph 0054) using various metals (paragraph 0053).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, Wu fails to show, with respect to claim #10, a device wherein both interfacial layers can be formed of native oxides wherein different work-function tuning layers and/or gate conductive fill material (e.g., with different materials) are formed in the trenches on the gate dielectric layers) to further tune threshold voltages of the respective devices using various metals, into the method of Wu, with the motivation this assist in the voltage control, as taught by Chen.

Chen as modified by Wu, substantially shows the claimed invention as shown in the rejection above.

Wu as modified by Chen fails to show, with respect to claim #10, a method wherein the second interfacial layer on the first interfacial layer; a third interfacial layer on the second interfacial layer; and a third WFM layer on the third interfacial layer.

You teaches, with respect to claim #10, a method wherein the second interfacial layers can have varying thicknesses, thereby showing that the thickness of the interfacial layer can vary (paragraph 0047), as taught (paragraph 0159, 0160).

The Examiner notes that You does not show multiple interfacial layers. However, the Examiner notes the following;

The present claim language does not require that the interfacial layers be different materials.
The present claim language does not designate a specific thickness of the interfacial layers to be deposited.
Therefore, the Examiner takes the position that the different thicknesses taught by You could be used to produce the same thickness of the two interfacial layers of the presently presented claim language.
You discloses the claimed invention except for using multiple steps to provide an interfacial layer. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use one process to provide the desired thickness need for the designed device, since it has-been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #10, a method wherein the second interfacial layer on the first interfacial layer; a third interfacial layer on the second interfacial layer; and a third WFM layer on the third interfacial layer, into the method of Wu as modified by Chen, with the motivation this increases the blocking ability without changing the material, as taught by You.



Wu fails to show, with respect to claim #11-16, a method for fabricating a semiconductor device, wherein different work-function tuning layers and/or gate conductive fill material (e.g., with different materials) are formed in the trenches on the , wherein the tuning process allows one or more work-function tuning layers (i.e. different thicknesses) may be formed in trenches.

Chen shows, with respect to claim #11-16, a method for fabricating a semiconductor device, wherein different work-function tuning layers and/or gate conductive fill material (fig. #14, item 108) (e.g., with different materials) are formed in the trenches (fig. #14, item 76) on the gate dielectric layers (fig. #14, item 100, 102, 104) to further tune threshold voltages of the respective transistor devices (paragraph 0054) using various metals (paragraph 0053), wherein the tuning process allows one or more work-function tuning layers (i.e. different thicknesses) may be formed in trenches (fig. #8, item 76) (paragraph 0074).
It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #11-16, a method for fabricating a semiconductor device, wherein different work-function tuning layers and/or gate conductive fill material (e.g., with different materials) are formed in the trenches on the gate dielectric layers to further tune threshold voltages of the respective transistor devices using various metals, wherein the tuning process allows one or more work-function tuning layers (i.e. different thicknesses) may be formed in trenches, into the method of Wu, with the motivation this assist in the voltage control, as taught by Chen.



EXAMINATION NOTE



Pertinent art
Pertinent art, not relied on in the present rejection, but considered to be related to the claimed filed invention, will be listed below.
1) CHUNG et al., 2019/0267458
	a) Dummy structures, ILD and interfacial layers.
2) Lee et al., 2015/0140765
a) Dummy structures, ILD and interfacial layers.
3) Lin et al., 10,964,815
a) Dummy structures, ILD and interfacial layers.

4) Wei et al., 2019/0096681
a) Dummy structures, ILD and interfacial layers.

Conclusion

Andre’ Stevenson whose telephone number is (571) 272 1683 (Email Address, Andre.Stevenson@USPTO.GOV).  The examiner can normally be reached on Monday through Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272 2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andre’ Stevenson Sr./
Art Unit 2816
02/16/2022

/TELLY D GREEN/            Primary Examiner, Art Unit 2822                                                                                                                                                                                            	February 23, 2022